Citation Nr: 0206350	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  94-12 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
March 1968.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at San Juan, 
Puerto Rico.  

The case was remanded by the Board in August 1996 for a board 
of psychiatrists to review the case and arrive at a 
consensus, if possible, on what the veteran's psychiatric 
diagnosis was and, if it were post-traumatic stress disorder, 
whether any inservice stressor was involved.  The purpose of 
the remand has been met.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran has post-traumatic stress disorder as the 
result of his Vietnam combat service.  

3.  A bipolar disorder and a dysthymic disorder, 
respectively, arose many years following active duty and are 
not shown to have resulted from any inservice disease or 
injury.  


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5100, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 4.125(a) (2001) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records show that, in November 1967, the 
veteran was seen for an episode of sleep-walking.  He gave no 
history of any nervous condition or any problem that may have 
caused sleep-walking.  No history of seizure activity was 
noted.  He was seen later in the same month after several 
episodes of sleep-walking.  It was noted that he had had one 
year of duty in Vietnam.  He was anxious about his sleep-
walking as it posed a danger to him and his fellow 
servicemen.  He did not recall any precipitating event for 
sleep-walking but stated that he disliked military service.  
He reportedly felt that he was not performing an important or 
responsible function and described frustration and anger 
toward the service department because of this.  He stated 
that he wanted to be separated and feared resuming his 
duties.  He reportedly had dropped out of college after two 
years because he lost interest in his studies.  He described 
long-standing neuropathic traits of fingernail biting, 
difficulty taking orders, shyness, talking in his sleep, 
recurrent tension headaches, homesickness, and difficulty 
sleeping.  

On the mental status examination, the veteran appeared neatly 
dressed and younger than his stated age.  Speech was 
coherent.  His thoughts revealed no evidence of an 
associative psychotic disorder.  He was not delusional.  No 
ideas of reference were expressed.  No hallucinatory 
phenomena were described.  Affect was termed supple and 
appropriate to the situation.  Mood was neutral.  He was 
oriented to time, person, and place.  The impressions were 
special symptom disorder (somnambulism) and passive 
aggressive personality.  The examiner commented that the 
veteran had a long-standing personality disorder that 
predisposed him to emotional disturbance when he was forced 
to delay impulse gratification.  His somnambulism reportedly 
could have been a symptom of his personality disorder and 
also a special symptom disorder that disqualified him for 
further service.  He was shown to have a duly diagnosed 
character and behavior disorder which neither required nor 
would be helped by psychiatric hospitalization.  The 
separation examination reflected these findings.  

A "Vet Center" report in December 1986 showed that the 
veteran was hospitalized after an overdose of prescribed 
medication in a suicidal attempt.  He was found on the floor 
in a seizure and unconscious.  He had been receiving 
readjustment counseling for several months for substance 
abuse (alcohol) and "depression-anxiety."  He was under the 
care of a psychiatrist for depression and mood swings.  He 
revealed severe depression due to problems with his live-in 
girlfriend.  On admission, he was described as semi-
conscious, delirious and combative.  He experienced a grand 
mal seizure shortly after admission.  He reportedly had mild 
unresolved issues from Vietnam.  He reportedly had served as 
an ordnance mechanic and had been wounded in the chest.  He 
had been treated at a VA medical center.  His Vietnam-issues 
involved the failure of the U.S. to win the war and his 
bitterness over those missing in action and prisoners of war 
as well as his wounds.  He reportedly had been drinking 
excessively and was unhappy with his lifestyle.  He appeared 
to be suffering from seasonal depression, which, coupled with 
alcohol abuse and intrusive thoughts of Vietnam, reportedly 
might have led to his suicide attempt.  He improved daily 
during hospitalization.  The final diagnoses included major 
depression with drug overdose and acute organic brain 
syndrome.  

The veteran was hospitalized by VA in April and May 1988 
primarily for gastrointestinal problems but gave a history of 
taking medication for monopolar manic depression starting 7 
years previously.  His complaints included headaches and 
blurred vision.  During hospitalization, a psychiatric 
consultation report showed that he had not been taking his 
Lithium for 3 weeks prior to admission.  He described 
awakening from troubled dreams but not nightmares.  Despite 
eating, he had been losing weight and experiencing fatigue.  
A history of recurrent depression was noted.  There was no 
history of manic episodes.  The mental status evaluation 
revealed that he had worn dark glasses ever since he was in 
Vietnam and had become more sensitive to light.  His speech 
was at a normal rate and tone.  He was cooperative.  Affect 
was constricted.  His mood reportedly was not as depressed as 
it had been, but involved his concern about his illnesses.  
He was not psychotic nor suicidal.  Insight was fair.  
Judgment was good.  The assessment was manic depression, 
recurrent, mild, and alcohol abuse, in remission, to be ruled 
out.  The final diagnoses included bipolar disorder.  

The veteran was hospitalized by VA in May 1988 for severe 
depression with no obvious precipitant, dysphoria, and loss 
of sleep, appetite and interest.  He had been hospitalized 
for a suicidal attempt a month previously.  He continued to 
be agitated and harbor self-destructive feelings.  He 
reportedly was alienated from his only brother.  He 
reportedly had been stationed on a river patrol boat in 
Vietnam, where he was involved in heavy combat.  He had been 
married briefly and had a 12-year-old daughter with whom he 
rarely had contact.  He had worked in a variety of jobs, the 
longest having been as a charter boat captain.  Since 
service, he reportedly had experienced recurrent periods of 
depression, several suicidal attempts for which he had been 
hospitalized and substance abuse.  He strongly stated that he 
had quit his substance abuse.  He admitted that his Vietnam 
experience might well have contributed to his psychiatric 
problems, but he resisted further exploration of this 
possibility.  He had been chronically unable to achieve a 
positive love relationship and seemed to be struggling with 
identity issues.  The initial diagnostic impressions were 
major depressive episode with melancholia and suicide 
attempt, possible post-traumatic stress disorder, and a 
history of multiple substance abuse.  The examiner specified 
that the veteran was suffering from a major depressive 
episode with agitation.  He was described as potentially 
suicidal.  Depression had been recurrent and resistant.  It 
was strongly recommended that he be admitted to a VA 
residential treatment program.  It was indicated that the 
relationship between his Vietnam experience and his chronic 
post-discharge psychiatric problems could best be explored at 
a VA facility.  

VA outpatient treatment records show, in June 1988, a 
psychological interview of the veteran regarding possible 
post-traumatic stress disorder.  He was alert, verbal and 
apparently candid in answering questions.  He stated that he 
served in Vietnam, in the Mekong Delta, in a combat role.  He 
was wounded during this service and reportedly received 
approximately 3 weeks of medical and hospital treatment.  He 
reported a history of emotional, vocational and interpersonal 
problems.  Specific to post-traumatic stress disorder, he 
reported severe problems with emotional numbing, anhedonia, 
hypervigilance, rage reactions and sleep disturbance.  He 
also reported severe depression and chronic alcohol problems.  
He described moderate problems with flashbacks.  There were 
no problems with war nightmares or intrusive combat memories.  
This was described as a post-traumatic stress disorder 
symptom report pattern, which appeared to be genuine, and did 
not resemble the pattern often associated with factitious 
post-traumatic stress disorder.  In the examiner's opinion, 
the veteran was suffering some residual post-traumatic stress 
disorder secondary to characterological problems such as 
alcoholism.  Alcoholism reportedly could have been derivative 
from the clinical condition present upon discharge in 1968.  

The veteran was hospitalized by VA in June 1988 with 
complaints of insomnia, anxiety and depression.  He 
reportedly had been on lithium carbonate therapy for the 
previous seven years.  The mental status examination showed 
that he was well-groomed.  He had an appropriate facial 
expression and fair eye contact.  His speech was loud and 
somewhat verbose.  He was cooperative.  He was mildly 
depressed, somewhat anxious but with a stable and appropriate 
affect.  He had a decreased energy level.  Appetite and sleep 
were decreased.  He exhibited a good grasp and range of 
information.  He complained of an inability to recall dates.  
He was oriented to time, person and place.  No formal thought 
disorder was detected.  He denied auditory and visual 
hallucinations or delusions.  He was felt to have fair 
insight and judgment.  Psychological testing indicated that 
he might have been dysthymic, psychotic, histrionic, 
somatoform and abusing alcohol.  He might have had a long-
standing panel of behavioral emotional cycles, which might 
have been initiated by acting out followed by guilt.  He had 
a low frustration tolerance and poor self-control.  He might 
have had confused thinking and somatic complaints that 
approached delusional.  The final diagnoses were bipolar 
disorder, post-traumatic stress disorder, and mixed 
personality disorder with dysthymic cyclic history of 
somatoform traits.  

VA outpatient treatment records dated in February 1989 show 
that the veteran felt that he had post-traumatic stress 
disorder.  He was taking no medications.  A history of 
lithium therapy, depression, alcohol abuse and a suicide 
attempt was noted.  He was found to be clean, pleasant to 
approach, alert, oriented, and wearing dark glasses.  His 
mood was slightly anxious.  Affect showed a broad range and 
was appropriate.  Attention and conversation were described 
as good.  Speech was clear coherent and soft.  He showed no 
evidence of hallucinations or a psychosis.  Insight and 
judgment were described as good.  He showed good impulse 
control.  The diagnosis was deferred.  

VA outpatient treatment records dated in October 1990 show 
that the veteran had complaints of insomnia, anxiety and 
depression.  He related frequent nightmares.  He wanted to be 
hospitalized.  He was found to be alert and conscious.  He 
was well-groomed without body or breath odors.  He was calm 
without tremors, restlessness or agitation.  He was 
cooperative, very talkative, and spontaneous.  He was not 
hostile or aggressive.  He spoke in a moderate pitch and 
fast.  He had flight of ideas without pressured speech.  His 
thoughts were illogical at times and circumferential.  He 
related delusions of grandeur without suicidal or homicidal 
ideas.  Bipolar disorder was diagnosed.  

The veteran was hospitalized by VA in November 1990 with 
complaints of constant depression and suicidal thoughts.  He 
stated that he thought about Vietnam and had flashbacks.  On 
a mental status examination, he was cooperative and 
spontaneous.  He seemed somewhat depressed.  Conversation was 
well-organized, coherent, and relevant with no thought 
disorder detected.  No perceptive disorder was found.  
Suicidal ruminations were expressed but he was not considered 
a risk.  He was oriented with memory preserved.  Retention 
and recall were good.  He reportedly mentioned Vietnam but he 
did not seem involved and his affect did not correspond with 
his complaints.  Judgment was preserved.  He reportedly 
differentiated well between right and wrong.  Dysthymic 
disorder was diagnosed.  It was noted that the presence of 
any stressor was undetermined.  

The final VA hospital summary report for the full period from 
November to December 1990 showed the veteran's mental status 
to be alert, oriented to time, person, and place, logical, 
coherent, and relevant with low self-esteem, hopelessness, 
restricted affect, a "down" mood, and impaired insight, but 
he was not found to be suicidal or homicidal.  During the 
course of hospitalization, he had become active, spontaneous, 
less depressed, and better at coping with stress and his 
environment.  Upon discharge, he was found to be calm, 
spontaneous, and cooperative with appropriate affect and 
mood, good eye to eye contact, logical, coherent and 
relevant.  He was not suicidal or homicidal.  Judgment and 
insight were termed acceptable.  The final diagnoses included 
bipolar disorder, depressed.  

VA outpatient treatment records show, in October 1991, that 
the veteran had complaints of depression, an inability to 
function and nightmares.  He reportedly used alcohol to get 
to sleep, saying that he drank until he passed out.  He 
indicated frequent address changes as an explanation of 
missing appointments and needing medications.  He was trying 
to write a novel but saw no pattern to it.  Affect was labile 
with a mildly depressed mood.  His thought content involved 
depression.  He was not homicidal or suicidal.  An adjustment 
disorder with depressed mood was to be ruled out.  A 
borderline personality disorder was recorded.  In November 
1991, his affect and mood were shown to be depressed.  A 
bipolar disorder was diagnosed.  In December 1991, he 
complained of getting agitated for no reason.  Affect was 
labile with mild depressed mood.  His thought content dealt 
mostly with insomnia.  He showed fair judgment and some 
insight.  Bipolar illness was assessed.  In March 1992, he 
was described as less depressed.  Adjustment disorder with 
mixed emotions, predominantly depression, and major 
depression in partial remission were diagnosed.  

The veteran had a personal hearing on his appeal before a 
hearing officer at the RO in May 1992.  He testified that he 
did not show any sign of a personality disorder but 
experienced stress during active service.  He felt that post-
traumatic stress disorder originated during active service 
and that he was treated for the first signs of it during 
active service.  During the course of his duties on a river 
patrol boat in Vietnam, he detailed that his life was 
constantly in danger and he always had to carry a loaded 
weapon ready to use.  He recalled that the Viet Cong were all 
around and he was under a constant threat.  He found out from 
documents that there was a bounty on his head from the Viet 
Cong so he had to constantly be on guard for his life.  He 
pointed out that he was within easy range of mortar and 
rocket fire while he was on base.  On one occasion, he came 
under heavy enemy fire and he had to meet his 
responsibilities of checking the boat and checking the 
barracks to make sure everyone was all right.  He also ran 
damage reports from the outer perimeters of the base during 
constant mortar and rocket fire.  He had helped civilian 
casualties, numbering about 30, on that occasion.  This 
occurred during the Tet Offensive.  Also, on that occasion he 
helped to sweep the base for infiltrators and capture a Viet 
Cong operative who was calling in mortar fire from a radio on 
the base.  When he went on river boat patrols, the sniper 
fire was frequent and terrifying.  His river patrol boat job 
involved providing fire support and making 
insertions/extractions of 3-man combat patrols.  He 
remembered an occasion when a Seal team was attacked and 
almost totally wiped out.  He went with his crew on the river 
patrol boat to help them.  He heard the team on the radio 
calling for help and they were crying.  He saw the casualties 
lying on the decks of boats, all shot up.  In another combat 
incident, he sustained a gunshot wound from an ambush on a 
river patrol one night.  He and his crew were engaged in a 
fire fight with a tremendous amount of machine gun and small 
arms fire.  He was at the helm of the boat when he was hit.  
They did not return fire because they were attacked from a 
friendly village and did want to fire back and possibly kill 
innocent civilians, which would help the enemy's propaganda.  
Another crew member was also hit in the firefight.  There 
were delays in getting a medical evacuation helicopter and 
his fellow crewmember died as a result.  This was after he 
and another crewmember went to a base only to find out that 
medical evacuation and/or a doctor were not available, and 
after driving around for hours to different places looking 
for a doctor and medical assistance.  He himself was 
eventually medically evacuated by helicopter.  He referred to 
a performance evaluation during active service toward the end 
of his duty and after he had been wounded indicating that he 
was very effective, wore his uniform with great pride, 
handled his men very effectively, acted in the highest 
traditions of the Navy, worked well on his own, got along 
with others exceptionally well, promoted morale, and was 
accepted by all his men as a leader.  Following Vietnam, he 
experienced an incident of a fire aboard the sound measuring 
boat to which he was assigned.  The water was very cold and 
it was estimated that they could not last more than 20-30 
minutes in that water.  He testified that it was many years 
following service before he could get treatment but he was 
suffering from nightmares, depression, flashbacks and could 
not get a job.  He led a wandering existence going from job 
to job after separation.  He recalled that his nightmares and 
flashbacks started a very short time following separation.  
He testified that the nightmares and flashbacks involved the 
incidents when he was wounded and his fellow crew member was 
killed.  They also involved civilians who had been wounded in 
Vietnam.  He had a picture in his mind of a body that was 
recovered when he was in Vietnam.  He also dreamed of being 
in a firefight on his patrol boat and he would wake up 
screaming.  A doctor reportedly said in May 1988 that he had 
probable post-traumatic stress disorder.  

VA outpatient treatment records dated in July 1992 show that 
the veteran was asking for medication.  He was found to have 
some anxiety, restlessness, poor tolerance of people, poor 
judgment and poor insight.  Bipolar disorder and depressive 
mood were diagnosed.  In September 1992, he had no new 
complaint and his mental condition was stable on medication.  
The diagnostic impression was bipolar disorder with a mildly 
depressive mood.  In November 1992, he described feeling 
restless and sleepless at times, with a lack of energy.  He 
stated that he had flashbacks from Vietnam at times.  The 
diagnostic impression was depressive disorder with post-
traumatic stress disorder to be ruled out.  

VA outpatient treatment records dated in February 1993 show 
that the veteran was asking for medication to control his 
psychiatric problems.  There reportedly had been no interval 
change.  His mental condition was termed stable with 
medication.  He reportedly had tried going without his 
medication but then would feel depression reappearing.  He 
was found to be moderately depressed but not suicidal or 
homicidal.  There was no evidence of a psychosis or 
organicity.  Dysthymic disorder was the diagnostic 
impression.  

The veteran was examined by a board of VA psychiatrists in 
May 1993 in order to determine his diagnosis.  He complained 
of flashbacks from remembering everything that happened to 
him in Vietnam.  He recalled that he was on a river patrol 
boat in Vietnam.  No precipitating event for the flashbacks 
he described was indicated.  He complained of depressive 
episodes when he thought about suicide and had had suicidal 
gestures by taking overdoses of pills.  It was shown that he 
dressed appropriately; he looked clean.  He was alert, 
spontaneous, relevant, coherent, well-organized, and 
seemingly depressed "underneath" without psychotic 
features.  He talked freely and showed no thought or 
perceptive disorder.  He projected strong dependency and 
passivity with a lack of initiative.  He kept good 
relationships with people.  He was well-oriented in the three 
spheres.  Memory was preserved.  Retention-recall intellect 
and the entire sensorium were clear.  He was somewhat 
depressed.  He mentioned suicidal preoccupation but was not 
considered a risk.  He talked about Vietnam freely but did 
not seem affected corresponding to his complaints.  Judgment 
was preserved.  He differentiated well between right and 
wrong.  The diagnoses were depressive disorder with alcohol 
abuse (dependence to be ruled out), mixed substance abuse (by 
records) and a dependent personality disorder.  Stressor was 
not determined.  

A VA psychological report based on testing and an interview 
with the veteran was completed in July 1993.  It was noted 
that he had been unemployed since 1986.  He complained of 
nightmares, flashbacks, depression, lack of concentration, 
disorientation related to combat experiences in Vietnam, 
suicide attempts, fear for his life, lack of appetite and 
sleeping difficulties.  He was tested in an individual 
session.  He was cooperative, spontaneous, and oriented to 
time, person and place.  Rapport was described as good and 
his anxiety level was described as moderate.  He was 
attentive and able to complete all the tests.  There were no 
physical or thought disorders perceived to interfere with his 
performance.  Permanent depression and anxiety were revealed.  
His self-esteem seemed to be diluted.  He felt lonely, sad, 
and unable to concentrate or produce at the level he 
apparently had been able to.  Apparently, his recurrent 
depressive moods provoked an attitude that he lacked purpose.  
He attributed most of his psychiatric symptoms to the 
recurrence of and the remembrance about combat experiences.  
Even though he claimed to have friends, he gave the 
impression of being a loner.  The diagnostic impression based 
on the testing and the interview was dysthymic disorder with 
persistent signs of anxiety.  The examiner stated that the 
possibility of post-traumatic stress disorder could not be 
discarded.  It was recorded that a thorough military history 
might help in clarifying the possibility of post-traumatic 
stress disorder.  

The veteran was hospitalized by VA in June and July 1997 for 
observation and evaluation regarding post-traumatic stress 
disorder.  He related verbally and with great emotional 
difficulty the combat experiences that haunted him.  He 
recalled his river boat experiences in Vietnam in terms that 
he and those with him were consistently targeted by the enemy 
with hidden and protected sniper fire.  His life was 
constantly threatened and he had to be ready any minute to 
react instantly.  The area of his bunker had also been 
infiltrated by the enemy so that he feared for his life and 
armed himself even when he was off duty and sleeping in his 
tent.  He received decorations for his chest wounds and for 
several incidents in which he participated.  He reportedly 
was haunted by the memory of these incidents, dreamed of 
them, and his mind went to them during the day.  He was 
described as very cooperative, receptive and supportive of 
the intervention provided.  At discharge, he was alert, 
active and in no acute distress.  He presented no evidence of 
side-effects of his medication, psychosis, nor of any ideas 
of harming himself or others.  He was described as stable.  
The final diagnoses included post-traumatic stress disorder 
and depression.  

In September 1998, the veteran was evaluated for post-
traumatic stress disorder by a VA board of psychiatrists.  He 
referred various symptoms of depression.  The first 
documented evidence of emotional symptoms reportedly was in 
1986.  When asked about his episodes of depression, he 
considered himself to be depressed most of the time, but he 
suffered from episodes when his depression was worse.  He 
described his episodes of depression as feeling that he could 
not do anything, that he could go 2 or 3 days with being 
uninterested in even getting up and making a sandwich.  
Sometimes he reported doing without a bath for 5 or 6 days.  
He had given a lot of thought to his symptoms and feelings 
and there was no reason for them.  There was nothing that set 
them up when they happened.  He had referred different combat 
incidents while he was on river patrol duty.  There 
reportedly was no objective evidence of any kind of symptoms 
or complaints until 1986.  

On the mental status evaluation, the veteran was described as 
well developed, well nourished, casually dressed, and 
adequately groomed.  He wore his long hair in a ponytail.  He 
wore an earring in his left ear.  His attitude was very calm 
and collected.  He was well aware of the interview situation 
and in full contact with reality.  He showed no impairment of 
thought processes or communication, as his answers were 
relevant, coherent, and logical.  There was no evidence of 
hallucinations or delusions.  There were no active suicidal 
or homicidal thoughts.  His description of symptoms reflected 
recurrent depression.  In relation to flashbacks, there was 
no documented evidence of any true dissociative experience 
nor had there been any particular incident of the many that 
he experienced on river boat patrols that had provoked a 
dissociative experience.  He referred recurrent nightmares of 
different things that had happened, with varying frequency.  
He stated that, when he was very depressed, he was basically 
inactive or at least felt unable or unwilling to get involved 
in anything in particular.  He referred no difficulty in his 
relationships with other people, except that when he was very 
depressed his friends noticed that he simply did not want to 
be with anybody.  When he felt depressed, he abandoned his 
personal hygiene and his appetite diminished.  Affect was 
fairly adequate.  Mood was calm.  He was oriented to time, 
person and place.  Memory was preserved.  Intellectual 
functioning was maintained.  Judgment was adequate.  Insight 
was basically superficial and poor.  He was considered 
mentally competent to handle funds.  

Commentary was provided by the psychiatrists regarding the 
veteran's psychiatric history.  With regard to the November 
1967 report of sleep walking, he contradicted the comment 
there that he disliked military service.  He explained that 
he had been in a position of authority and responsibility in 
Vietnam and then he was assigned to a ship where he was 
basically doing nothing and was told that nothing could be 
done for him.  Because of this, he felt dissatisfied with 
what he was doing and felt frustrated.  He stated that the 
comment that he had difficulty with authority figures was 
contradictory because he had been in a position of authority 
himself when he was in Vietnam.  There reportedly was 
contradiction, vagueness and denial regarding his substance 
abuse.  It was noted that the veteran himself had admitted 
the use of these substances.  It was also noted that every 
time the veteran was confronted with his substance abuse he 
stated that he had quit.  The examiners stated that there was 
no evidence, other than his own subjective reports of 
significant symptomatology of a post-traumatic stress 
disorder.  His report of flashbacks were without 
documentation of any actual dissociative experience.  It had 
been described in the record that he had been unable to 
produce any precipitating event.  When he spoke about his 
depression, he reported after much thought that he did not or 
could not state that there was any reason for the development 
of his symptoms, and there was no precipitating event for his 
depression.  The board concluded that, since his separation 
in 1968, until 1986, there was absolutely no evidence of any 
kind of complaints or referral for treatment or application 
for treatment of a psychiatric disorder.  

Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active wartime service.  38 U.S.C.A. § 1110.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease or injury diagnosed 
after discharge, when all of the evidence establishes that 
the disease or injury was incurred in service.  See 38 C.F.R. 
§ 3.303(d).  Where a veteran served for 90 days in active 
wartime service, and a psychosis develops to a degree of 10 
percent or more within one year from the date of separation 
from service, such disease may be service connected even 
though there is no evidence of such disease in service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires satisfaction of three 
elements: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed inservice stressor occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed inservice stressor.  
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 
3.304(f).  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f).  

With respect to the first element, The Board notes that VA 
adopted the 1994 edition of Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria which became effective 
in November 1996.  See 38 C.F.R. § 4.125.  Under DSM-IV, 
there is no longer the requirement that the stressor be 
"outside the range of usual human experience" and be markedly 
distressing to almost anyone," but rather requires that "the 
person's response to the stressor involve intense fear, 
helplessness, or horror."  Moreover, mental health 
professionals are experts and are presumed to know the DSM 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis of post-traumatic 
stress disorder.  Cohen, 10 Vet. App. at 140.  

As to the second element, the evidence necessary to establish 
the occurrence of a recognizable stressor during service 
varies depending on whether or not the veteran was engaged in 
combat with the enemy.  West v. Brown, 7 Vet. App. 70, 76 
(1994).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  See Zarycki v. Brown, 6 Vet. App. 91, 97 (1993).  
In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  

The third element under section 3.304(f) requires medical 
evidence of a causal nexus between the current symptomatology 
and the claimed inservice stressor.  With respect to this 
element the Board must determine whether the asserted 
stressful event(s) were a specific basis (i.e., at least a 
contributory basis) for the current symptomatology identified 
in the medical reports of record.  Cohen, 10 Vet. App. at 
150.

The Court has noted that, while the Board is not required to 
accept the medical authority supporting a claim, it must 
provide its reasons for rejecting such evidence and, more 
important, must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate decision.  
See Hayes v. Brown, 9 Vet. App. 67 (1996).  

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) offered guidance on the assessment of the probative 
value of medical opinion evidence.  The Court has instructed 
that it should be based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470- 
71 (1993).  Further, the Board is charged with the duty to 
assess the credibility and weight given to evidence.  Evans 
v. West, 12 Vet. App. 22, 30 (1998).  In doing so, the Board 
is free to favor one medical opinion over another provided it 
offers an adequate basis for doing so.  See Id. at 30; Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  

VA's decision-making responsibility includes determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

The service records verify the veteran's Purple Heart medal 
for combat wounds, as well as his combat service.  There is 
no evidence of impaired functioning in Vietnam, but the 
veteran displayed impairment upon his return.  The diagnosis 
of post traumatic stress disorder (PTSD) was not recognized 
by psychiatric authorities at that time, so the fact that 
PTSD was not diagnosed is not dispositive.  Actually, the 
absence of diagnostic guidelines and the absence of an option 
of a possible diagnosis of PTSD much be considered in 
evaluating the diagnosis made in service.  

More recently, there have been various diagnoses, including 
PTSD.  PTSD was the primary diagnosis after 21 days as an 
inpatient in June and July 1997.  Such a prolonged evaluation 
is highly probative.  There is a more recent VA examination 
report, dated in September 1998, which appears to disparage 
the PTSD diagnosis, but does not specifically provide a 
medical opinion that the veteran does not have PTSD.  Giving 
the veteran the benefit of the doubt, the Board concludes that 
the veteran has PTSD as the result of his Vietnam combat 
experiences.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. 3.102 (2001).  

Regarding the other psychiatric disabilities, principally a 
bipolar disorder and a dysthymic disorder, no sign or symptom 
of these disorders was shown during or until many years 
following active service.  The first contemporaneous medical 
evidence of current psychiatric disablement was presented in 
1986.  The earliest history of treatment for a bipolar 
disorder was in 1981, many years postservice.  Neither of 
these disorders is shown to be related to any injury or 
disease during active duty.  Hence, the requirements of 
service connection for a bipolar disorder or for a dysthymic 
disorder are not met.  

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5103A, 5107 (West Supp. 2001), 
redefined the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, however, the 
Board finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 38 
U.S.C. §§ 5102 and 5103 (West Supp. 2001); see also 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)).  The veteran was notified in the RO's 
August 1991 decision, with updates, including a hearing 
officer's decision in May 1992, that the evidence did not 
show that the criteria for service connection for PTSD, or 
the other psychiatric disorders, had been met.  That is the 
issue in this case, and the rating decision, as well as the 
statement of the case (SOC), and supplemental statements of 
the case (SSOC's) informed the veteran of the relevant 
criteria.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decisions, the 
SOC and the SSOC's sent to the veteran informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C. § 
5103A (West 2001); see also 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
This claim involves service connection for psychiatric 
disabilities, to include 
post-traumatic stress disorder.  The RO has obtained VA 
medical records, and has obtained the veteran's service 
records, as well as his service medical records, and there is 
therefore no issue as to whether there is obtainable evidence 
not of record that might aid his claim or that might be 
pertinent to this claim.  He has been afforded the 
opportunity to testify at a personal hearing on his appeal, 
and has taken that opportunity, with a full transcript and 
consideration of his testimony in this decision.  The case 
has also been remanded so that the most complete and accurate 
medical evidence bearing on the issue, to include medical 
opinions, were obtained.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  




ORDER

Service connection for post-traumatic stress disorder is 
granted.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

